DETAILED ACTION
This action is in response to the RCE filed on 6/8/2021. 
Claims 1-4, 6, 8-11 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/8/2021 has been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1-4, 6, 8-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to de-noising digital video stream having series of images in which a function combining a temporally filtered image and a spatially filtered image, the temporally filtered image obtained by applying a temporal filter constructed from a calculated confidence index, the confidence index calculated from a parameter evaluating a correlation between a block of a current spatially filtered image and another block of spatially filtered image immediately preceding the current spatially filtered image (See also the equation in the independent claims 1 and 11).

Prior art was found for the claims as follows:

- Lin (US 20090323808 A1)


- Rakhshanfar et al.  (US 20170084007 A1)
Rakhshanfar discloses a de-noising filter for a video in which a combination of a motion adapted temporal filter and a spatial filter is used, the motion adapted temporal filter using a weighted motion compensated frame averaging and furthermore, two levels of reliability are used to accurately estimate the weights. 

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 11, de-noising digital video stream having series of images in which a function combining a temporally filtered image and a spatially filtered image, the temporally filtered image obtained by applying a temporal filter constructed from a calculated confidence index, the confidence index calculated from a parameter evaluating a correlation between a block of a current spatially filtered image and another block of spatially filtered image immediately preceding the current spatially filtered image (See also the equation in the independent claims 1 and 11).

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/JAE N NOH/
Examiner, Art Unit 2481